     Case 4:19-cr-01760-JAS-EJM Document 42 Filed 06/25/20 Page 1 of 2



 1   MICHAEL BAILEY
     United States Attorney
 2   District of Arizona
     Kevin C. Hakala
 3   Assistant U.S. Attorney
     United States Courthouse
 4   405 W. Congress Street, Suite 4800
     Tucson, Arizona 85701
 5   Telephone: 520-620-7300
     Kevin.Hakala@usdoj.gov
 6   Attorneys for Plaintiff
 7
                           IN THE UNITED STATES DISTRICT COURT
 8
                                FOR THE DISTRICT OF ARIZONA
 9
10   United States of America,                             CR-19-01760-TUC-JAS (EJM)
11                           Plaintiff,
                                                         GOVERNMENT’S UNOPPOSED
12            vs.                                                MOTION TO
                                                        DISMISS INDICTMENT WITHOUT
13                                                                PREJUDICE
     Edgar Osvaldo Moroyoqui-Rodriguez,
14
                            Defendant.
15
16          Pursuant to Fed. R. Crim. P. 48(a), and by leave of Court, the United States Attorney
17   for the District of Arizona, through undersigned counsel, hereby moves to dismiss the
18   above-captioned indictment without prejudice. Defense counsel for the defendant has been
19   contacted and does not oppose this motion.
20          The government recently became aware of specific, reliable information that could
21   be construed as favorable and material to the defense under the standard set forth in Brady
22   v. Maryland, 373 U.S. 83 (1963), and its progeny. Drawing all inferences in favor of the
23   defendant, and without conceding whether the newly-learned information actually
24   constitutes Brady information, or whether it is material in the context of this case, the
25   United States has determined that moving to dismiss the complaint without prejudice,
26   pursuant to Fed. R. Crim. P. 48(a), would be in the interest of justice, under the particular
27   facts of this case.
28          Furthermore, because the United States is seeking to dismiss all charges without
     Case 4:19-cr-01760-JAS-EJM Document 42 Filed 06/25/20 Page 2 of 2




 1   prejudice, it should also be relieved of any obligation to further disclose the potentially
 2   favorable and material information cited above to the defendant or counsel, including any
 3   obligation arising under Arizona Rule of Professional Conduct 3.8(d). The purpose of such
 4   disclosure would be to afford the defendant a chance to litigate the charges. However, the
 5   government is already seeking to dismiss the charges without prejudice. This provides the
 6   relief the defendant otherwise could have sought and moots any need for disclosure.
 7   Further disclosure would also jeopardize ongoing and/or future law enforcement
 8   investigations. Should the government seek to re-initiate this case, it would provide any
 9   Brady or other necessary disclosure prior to trial.
10          For the foregoing reasons, and in the interests of justice, the government respectfully
11   asks this Court to dismiss the above case without prejudice and to relieve the United States
12   of its disclosure obligations, including under Arizona Rule of Professional Conduct 3.8(d).
13          Respectfully submitted this 25th day of June, 2020.
14
                                                MICHAEL BAILEY
15                                              United States Attorney
                                                District of Arizona
16
                                                s/Kevin C. Hakala
17
                                                KEVIN C. HAKALA
18                                              Assistant U.S. Attorney
19
     Copy of the foregoing served electronically or by
20   other means this 25th day of June, 2020, to:
21   All ECF Participants
22
23
24
25
26
27
28


                                                 -2-
